Citation Nr: 1118408	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to service connection for gastroesophageal reflux disease and peptic ulcer disease.

2. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant, served on active duty from February 1944 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2004 and in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran failed to appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In January 2010, the Board remanded the claims for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for gastroesophageal reflux disease and peptic ulcer disease, the service treatment records show that in April 1944 the Veteran was treated for acute enteritis.  After service on VA examination in April 2004, the Veteran complained of stomach pain and regurgitation.  He reported having had a stomach ulcer but could not recall the exact date.  The assessments include a history of peptic ulcer disease and gastroesophageal reflux disease.  As the evidence of record is insufficient to decide the claim on the merits, in January 2010 the Board remanded the issue for further development.  

On the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, in April 2007, VA records included the psychiatric assessment of generalized anxiety disorder.  Multiple medical diagnoses that differ from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by the Veteran's lay assertion of his condition in his application, but must be construed based on the reasonable expectations of the non- expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is raised by the record and in January 2010 was remanded for further development under the duty to assist.  38 C.F.R. § 3.159.

A review of the record shows that in February 2010 the Veteran failed to report for a VA examination for stomach problems and for a VA psychiatric examination, however as it is unclear whether notice of the examinations was sent to the Veteran' correct address, he should be scheduled for a new VA examination for stomach problems and a psychiatric disorder after his current mailing address has been verified.  

Accordingly, the case is REMANDED for the following action:              

1.  Verify the Veteran's current mailing address.  And notice of the examinations requested below must be sent to the Veteran's current verified mailing address of record.  If the Veteran fails to report for the examinations, document that the Veteran was provided notice of the scheduled examinations.



2.  Afford the Veteran a VA gastrointestinal examination to determine:

Whether it is more likely than not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current gastrointestinal disease is related to acute enteritis in service in 1944. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, when the in-service acute enteritis is not more likely than any other to cause the Veteran's current gastrointestinal disease, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

3.  Afford the Veteran a VA psychiatric examination to determine:

Whether it is more likely than not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder other than posttraumatic stress disorder is related to service. 


If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, when the Veteran's service experience is not more likely than any other to cause the Veteran's current psychiatric disorder other than posttraumatic stress disorder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

4.  On completion of the above, adjudicate the claims.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


